DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a mixing layer containing a material for the core and a material for the clad on the interface between the core and the clad, and the mixing layer includes a plurality of regions each having a different thickness in the transmission direction in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874